Appeal by defendants from so much of an order of the Supreme Court, Nassau County, dated November 9, 1971, as denied the branch of the motion of defendants Gary Company and Endo Laboratories, in which the other three defendants joined, which was to dismiss the second cause of action alleged in the complaint upon the ground that it failed to state a cause of action (CPLR 3211, subd. [a], *958par. 7). Order affirmed insofar as appealed from, with one bill of $10 costs and disbursements to respondents jointly against appellants appearing separately and filing separate briefs. Although the second cause of action concededly was inartistieally drawn, we are nonetheless of the view that under our existing liberalized rules of pleading (CPLR 3013; Practice Commentaries on CPLR 3211, Professor David D. Siegel, in McKinney’s Cons. Laws of N. Y., Book 7B, 3211:24, pp. 30-31) sufficient is shown in the pleading of that cause of action to support a cause for inducing the breach of a contract, or for interfering with a contract (cf. Hornstein v. Podwitz, 254 N. Y. 443; Tatarsky v. Wavecrest Bldg. Corp. 268 App. Div. 885; Spencer v. WABC-TV, 31 A D 2d 892; 29 ALR 3d, annos. pp. 1229, 1237-1240). Munder, Acting P. J., Latham, 'Gulotta, Brennan and Benjamin, JJ., concur.